PER CURIAM.
Florida Appellate Rules 1962 Revision, Rule 3.16, subd. e, 31 F.S.A. provides that where attorney’s fees are allowable by law for services in the appellate court “The motion for attorneys’ fees shall not he incorporated in the briefs or other bound papers but shall be filed on a separate paper.” The motion for attorneys’ fees in this workmen’s compensation case is attached to and made a part of the brief of respondent Amos Walker.
Because of the palpable violation of the rule, the motion for attorneys’ fees is denied.
ROBERTS, C. J., and DREW, THOR-NAL, O’CONNELL and CALDWELL, JJ., concur.